

117 SRES 402 ATS: Providing for a correction in the engrossment of S. Res. 357.
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 402IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Mr. Hawley submitted the following resolution; which was considered and agreed toRESOLUTIONProviding for a correction in the engrossment of S. Res. 357.That in the engrossment of the resolution S. Res. 357, the Secretary of the Senate shall make the following correction:(1)In the sixth whereas clause of the preamble, strike and youngest.